UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Schedule 14A Information Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material under §240.14a-12 4Licensing Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 4LICENSING CORPORATION 767 Third Avenue, 17th Floor New York, New York 10017 (212) 758-7666 April 26, 2013 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders (the “Annual Meeting”) of 4Licensing Corporation (“4LC” or the “Company”) to be held at 10:00 am (Eastern Time) on Thursday, May 23, 2013, at The Cornell Club, 6 East 44th Street, New York, New York 10017. The purposes of the Annual Meeting are to (i) elect directors, (ii) ratify the appointment of the independent registered public accounting firm (iii) conduct an advisory vote on the compensation paid to our named executive officers (iv) conduct an advisory vote on the frequency of future executive compensation advisory votes and (v) transact such other business as may properly come before the Annual Meeting and any adjournment or postponements thereof.These matters are described in the formal Notice of the 2013 Annual Meeting of Shareholders and the accompanying Proxy Statement. Included with the Proxy Statement is a copy of the Company’s Annual Report to Shareholders for the fiscal year ended December 31, 2012.We encourage you to read the Annual Report.It includes information on the Company’s business, markets and products as well as the Company’s audited financial statements. Your vote is very important.We hope you will find it convenient to attend the Annual Meeting in person.Whether or not you are personally able to attend, it is important that your shares be represented at the Annual Meeting.Accordingly, you are requested to sign, date and return the enclosed proxy promptly.If you do attend the Annual Meeting you may revoke your proxy and vote in person.Your cooperation is greatly appreciated. Sincerely, JAY EMMETT Chairman of the Board of Directors TABLE OF CONTENTS Page General Information 2 Proposal 1 – Election of Directors 3 Management 5 Director Qualifications 6 Leadership Structure 6 Meetings of the Board of Directors 7 Committees of the Board of Directors 7 Independence of Directors 9 Communications with the Board of Directors 9 Attendance at Annual Meetings 9 Executive Sessions of Non-Employee, Non-Management Directors 9 Corporate Governance Guidelines 10 Code of Ethics 10 Compensation of Named Executive Officers 10 Equity Compensation Plan Information 15 Compensation of Directors 15 Compensation Committee Interlocks and Insider Participation 16 Report of the Audit Committee of the Board of Directors 16 Certain Transactions Involving Management 17 Section 16(a) Beneficial Ownership Reporting Compliance 17 Principal Shareholders 18 Proposal 2 – Selection of Independent Registered Public Accounting Firm 19 Pre-Approval Policy for Services of Independent Registered Public Accounting Firm 19 Proposal 3 – Advisory Vote on Executive Compensation 20 Proposal 4 – Advisory Vote on the Frequency of Executive Compensation Advisory Votes 20 Other Matters 21 Shareholder Proposals 22 Table of Contents 4LICENSING CORPORATION 767 Third Avenue, 17th Floor New York, New York 10017 NOTICE OF 2 to be held on May 23, 2013 NOTICE IS HEREBY GIVEN that the 2013 Annual Meeting of Shareholders (the “Annual Meeting”) of 4Licensing Corporation (“4LC” or the “Company”), a Delaware corporation, will be held at The Cornell Club, 6 East 44th Street, New York, New York 10017, on Thursday, May 23, 2013, at 10:00 am (Eastern Time) for the purpose of considering and acting upon the following matters set forth in the accompanying Proxy Statement: 1. Election of four directors to serve until the next annual meeting of shareholders and until their successors are duly elected and qualified; 2. Ratification of the appointment of EisnerAmper LLP as the independent registered public accounting firm for 4LC for the fiscal year ending December 31, 2013; 3. Advisory vote on the compensation of named executive officers; 4. Advisory vote on the frequency of future executive compensation advisory votes; and 5. The transaction of such other business as may properly come before the meeting and any adjournment or postponements thereof. The Company’s Board of Directors has fixed the close of business on April 18, 2013 as the record date for the Annual Meeting and only holders of shares of record at that time are entitled to notice of, and to vote at, the Annual Meeting and any adjournment or postponements thereof. Sincerely, JAY EMMETT Chairman of the Board of Directors THIS PROXY STATEMENT AND THE ACCOMPANYING PROXY ARE BEING DISTRIBUTED TO SHAREHOLDERS ON OR ABOUT APRIL 26, 2013. ALL SHAREHOLDERS ARE CORDIALLY INVITED TO ATTEND THE ANNUAL MEETING.WHETHER OR NOT YOU INTEND TO BE PRESENT, PLEASE COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY CARD IN THE STAMPED AND ADDRESSED ENVELOPE ENCLOSED FOR YOUR CONVENIENCE.SHAREHOLDERS CAN HELP 4LC AVOID UNNECESSARY EXPENSE AND DELAY BY PROMPTLY RETURNING THE ENCLOSED PROXY CARD.THE BUSINESS OF THE MEETING TO BE ACTED UPON BY THE SHAREHOLDERS CANNOT BE TRANSACTED UNLESS ONE-THIRD OF THE OUTSTANDING SHARES OF 4LC’s COMMON STOCK ARE REPRESENTED AT THE ANNUAL MEETING. 1 Table of Contents PROXY STATEMENT This Proxy Statement (the “Proxy Statement”) is being furnished to the shareholders of 4Licensing Corporation (“4LC” or the “Company”), a Delaware corporation, in connection with the Annual Meeting of Shareholders of 4LC (the “Annual Meeting”) to be held at 10:00 am (Eastern Time) on Thursday, May 23, 2013, at The Cornell Club, 6 East 44th Street, New York, New York.References to 4LC or the Company include prior to December 21, 2012, 4Kids Entertainment, Inc. (“4Kids”), a New York corporation, which was our Company prior to the effective date of our Amended Joint Plan of Reorganization under chapter 11 of title 11 of the United States Code (the “Reorganization Plan”). Accompanying this Proxy Statement is a notice of such Annual Meeting, a form of proxy solicited by the 4LC Board of Directors (the “Board” or “Board of Directors”) and the Company’s Annual Report to Shareholders for the fiscal year ended December 31, 2012 (the “Annual Report”).This Proxy Statement, the accompanying proxy and the Annual Report were first mailed to shareholders on or about April 26, 2013.Audited financial statements of 4LC for the fiscal year ended December 31, 2012 are contained in the Annual Report.The Annual Report is not incorporated in this Proxy Statement and is not deemed to be a part of the proxy solicitation material. VOTING RIGHTS AND SOLICITATION OF PROXIES Proxies in the accompanying form which are properly executed and duly returned to 4LC and not revoked prior to the voting at the Annual Meeting will be voted as specified.If no contrary specification is made, and if not designated as broker non-votes, the shares of common stock of 4LC, par value $.01 per share, represented by the enclosed proxy will be voted FOR the election of the nominees for director (Proposal 1), FOR the ratification of the appointment of EisnerAmper LLP as our independent registered public accounting firm (Proposal 2), FOR the advisory vote on the compensation of our named executive officers (“say-on-pay”) (Proposal 3) and FOR a frequency of every year in the advisory vote on the frequency of an executive compensation advisory vote (Proposal 4).In addition, the shares of common stock represented by the enclosed proxy will be voted by either of the persons named therein, in such person’s discretion, with respect to any other business which may properly come before the Annual Meeting or any adjournment or postponements thereof.Any shareholder giving a proxy has the power to revoke it at any time prior to the voting by filing with the Secretary of 4LC a written notice of revocation or a duly executed proxy bearing a later date or by voting in person at the Annual Meeting. The Board of Directors has fixed the close of business on April 18, 2013 as the record date for the determination of the shareholders entitled to receive notice of, and to vote at, the Annual Meeting.The holders of one-third of all issued and outstanding shares of common stock present in person, or represented by proxy, shall constitute a quorum at the Annual Meeting.Assuming the presence of a quorum: · To elect the directors — In an uncontested election, a director will be elected if the votes cast “FOR” such director exceed the votes "WITHHELD" or cast “AGAINST” such director; provided that, if the number of nominees for director exceeds the number of directors to be elected, directors will be elected by a plurality of votes cast. 2 Table of Contents · To ratify the selection of the independent registered public accounting firm — An affirmative vote of the majority of shares present at the Annual Meeting and entitled to vote is required to ratify the selection of the independent registered public accounting firm. · To approve a non-binding advisory resolution vote on compensation of our named executive officers – An affirmative vote of the majority of shares present at the Annual Meeting and entitled to vote is required to approve the non-binding resolution vote on compensation of executive officers. · To approve the frequency of executive compensation advisory votes - The option of one year, two years, or three years that receives the highest number of votes cast by holders of shares of our common stock represented at the Annual Meeting, will be the frequency for the advisory vote on executive compensation that has been selected by our shareholders. On April 18, 2013, the record date for the Annual Meeting, 4LC had13,714,992 shares of common stock outstanding.Each share of common stock is entitled to one vote on each matter to come before the Annual Meeting.There is no cumulative voting.Votes shall be counted by 4LC’s transfer agent. Shares represented by proxies designated as broker non-votes will be counted for purposes of determining a quorum unless such shares are not entitled to vote on any matter brought before a meeting.Broker non-votes occur when a broker nominee does not vote on one or more other matters at a meeting because it has not received instructions to so vote from the beneficial owner and is prohibited from exercising discretionary authority to so vote.If you do not instruct your broker how to vote, your broker only has the discretionary authority to vote on the ratification of the selection of the independent registered public accounting firm (Proposal #2).Shares represented by proxies marked as abstentions will also be treated as present for purposes of determining a quorum and for purposes of determining the outcome of a vote on any matter, but will not serve as a vote “for” or “against” any matter.Broker non-votes and abstentions will have no effect on the election of directors or on the advisory vote on the frequency of executive compensation advisory votes.Abstaining will have the practical effect of voting against the ratification of the selection of the independent registered public accounting firm and against the compensation of our named executive officers. Expenses All expenses in connection with solicitation of proxies will be borne by 4LC.Officers and regular employees of 4LC may solicit proxies by personal interview, telephone and telegraph.Brokerage houses, banks and custodians, nominees and fiduciaries will be reimbursed for out-of-pocket and reasonable expenses incurred in forwarding proxies and the Proxy Statement.Georgeson Inc. has been engaged to assist in the solicitation of proxies, brokers, nominees, fiduciaries and other custodians.4LC will pay Georgeson Inc. approximately $7,500 for its services and reimburse its out-of-pocket expenses. PROPOSAL 1 - ELECTION OF DIRECTORS The directors are elected annually by the shareholders of 4LC.The 4LC By-Laws provide that the number of directors shall not be less than three nor more than nine, the exact number of directors to be determined from time to time by the affirmative vote of a majority of the entire Board of Directors.On December 21, 2012, the Board of Directors established the number of directors of 4LC at four. In accordance therewith, a total of four persons have been designated by the Board of Directors upon the recommendation of its Nominating and Corporate Governance Committee (the “Nominating Committee”) as nominees and are being presented to the shareholders for election at the Annual Meeting.A director will be elected if the votes cast “FOR” such director exceed the votes "WITHHELD" or cast “AGAINST” such director; provided that, if the number of nominees for director exceeds the number of directors to be elected, directors will be elected by a plurality of votes cast. 3 Table of Contents The four persons named below have been nominated for election to serve as directors until the next Annual Meeting and until their respective successors have been duly elected and qualified, each of whom is currently a director. ● Duminda M. DeSilva ● Bruce R. Foster ● Jay Emmett ● Wade I. Massad All of the nominees have consented to serve as directors, if elected.If, at the time of the Annual Meeting, any nominee is unable or declines to serve, the proxies may be voted for the election of such other person or persons as the remaining members of the Board of Directors may recommend. 4LC’s By-Laws include a policy requiring an incumbent director who does not receive a majority of the votes cast for his or her re-election to tender his or her resignation.The Board of Directors must then decide, through a process managed by the Nominating Committee and excluding the nominee in question, whether to accept the resignation.In making its decision, the Board of Directors may consider any factors or information that it considers appropriate or relevant.The decision of the Board of Directors must be completed within 90 days from the date of the certification of the election results and disclosed promptly thereafter in a Current Report on Form 8-K filed with the Securities and Exchange Commission (the “SEC”). THE BOARD OF DIRECTORS RECOMMENDS THAT SHAREHOLDERS VOTE FOR THE DIRECTOR NOMINEES NAMED ABOVE, AND, UNLESS A SHAREHOLDER GIVES INSTRUCTIONS ON THE PROXY CARD TO THE CONTRARY OR SUCH PROXY CARD IS IN RESPECT OF A BROKER NON-VOTE, THE APPOINTEES NAMED THEREON INTEND SO TO VOTE. 4 Table of Contents MANAGEMENT The following table sets forth information concerning the four nominees for director (all of who are standing for re-election at the Annual Meeting), followed by information concerning our executive officers, as of the date of this Proxy Statement. Each of our directors holds office for a term commencing on the date of the annual meeting of shareholders at which he was elected until the next annual meeting of shareholders or until his successor is elected and qualifies unless he dies, resigns or otherwise leaves the Board before then. All executive officers hold office until their successors are elected and qualified or until such officer’s earlier resignation or removal. Name Age Position Jay Emmett 84 Chairman of the Board of Directors Duminda M. DeSilva 45 Director Wade I. Massad 45 Director Bruce R. Foster 53 Director, Interim Chief Executive Officer, Executive Vice President, and Chief Financial Officer Jay Emmett, 84, has been a director of the Company since August 1999.Mr. Emmett served as the President of the International Special Olympics from 2007 to 2008 and has been a member of the International Special Olympics Board of Directors for more than 30 years.Mr. Emmett has had a long and distinguished career in the entertainment industry.Mr. Emmett also has extensive experience in television and film, licensing and sports. Mr. Emmett is nominated because of his extensive business experience in entertainment and licensing. Duminda M. DeSilva, 45, has been a director of the Company since May 2010.Mr. DeSilva has been a Managing Director at Prescott Group Capital Management, a registered investment advisory firm and the largest shareholder of 4LC as of April 20, 2013, since 2005.Previously, Mr. DeSilva was President and Chief Operating Officer of WorldTelemetry Inc., a company providing asset management solutions for the oil, gas and petrochemical industries, from 2001 to 2005. Prior thereto, Mr. DeSilva served as General Manager & Senior Vice President of Dean & Deluca, from 1998 to 2001, and before that in a variety of senior positions at Koch Industries, Inc. from 1991 to 1998.Additionally, Mr. DeSilva has consulted for government agencies as well as private sector companies and served on the boards of several non-profit firms.Mr. DeSilva is a graduate of the University of Kansas and the Strategic Management Program at Harvard University.Mr. DeSilva is nominated because of his financial expertise and diverse domestic and international business experience. Wade I. Massad, 45, has been a director of the Company since May 2010.Mr. Massad is the Co-Founder and Co-Managing Member of Cleveland Capital Management, L.L.C., a registered investment advisor and General Partner of Cleveland Capital L.P., a private investment fund focused on micro-cap public and private equity securities, since October 1996.Mr. Massad has served on multiple private and public company boards, and currently serves as a special advisor to the board of Matador Resources Company. Mr. Massad is a graduate of Baldwin-Wallace College and currently serves on its Board of Trustees.Mr. Massad is nominated because of his extensive experience in finance, investing and capital markets. 5 Table of Contents Bruce R. Foster, 53, has been a director and the Interim Chief Executive Officer (“CEO”) since October 2012, and Chief Financial Officer (“CFO”) and Executive Vice President of the Company since December 2005.Prior thereto, Mr. Foster had served as the Senior Vice President of Finance since joining the Company in August 2002.From 1998 to 2002, Mr. Foster held various positions with Deloitte & Touche LLP, an international public accounting firm, most recently as an Audit Director.Mr. Foster is nominated because of his extensive experience in finance, licensing, television and production. Director Qualifications The Nominating Committee seeks independent individuals who represent a mix of backgrounds and experiences that will enhance the quality of the Board of Directors’ deliberations and decisions.Board members should display the personal attributes necessary to be an effective director, including integrity, sound judgment, independence, the ability to operate collaboratively and a commitment to 4LC’s shareholders. The Nominating Committee values diversity as a factor in selecting individuals nominated to serve on the Board of Directors.Although the Board of Directors prefers a mix of backgrounds and experience among its members, it does not follow any ratio or formula to determine the appropriate mix, nor is there a specific policy on diversity.The Nominating Committee uses its judgment to identify nominees whose backgrounds, attributes and experiences, taken as a whole, will contribute to a high standard of service for the Board of Directors. Leadership Structure Mr. Jay Emmett is currently the Chairman of the Board of Directors.Mr. Emmett has served on our Board of Directors since 1999 and has extensive experience in, and knowledge of, the licensing and children's entertainment businesses. Mr. Foster has served as our Interim CEO since October 2012, after having served as the Company’s CFO since 2005.Mr. Foster has been with the Company since 2002 and has extensive experience in finance, licensing and the children’s entertainment business. The Board of Directors believes that the current leadership structure is optimal for the Company and that the Company, at this time of cost-cutting and restructuring, cannot afford an additional executive salary.In making its determination, the Board of Directors has also taken into account a number of additional factors.First, the Board of Directors, which consists of a majority of independent directors who are highly qualified and experienced, exercises its independent oversight function on a continuous basis as evidenced by the 30 Board meetings held during the fiscal year ended December 31, 2012.Second, all of the Board of Directors’ key committees (Audit, Compensation, Nominating and Corporate Governance) are comprised entirely of independent directors.Third, the Board of Directors has designated Jay Emmett as lead independent director and Chairman of the Board of Directors.Finally, the independent, non-management directors conduct regular executive sessions during which the independent directors review and provide substantial oversight of our officer’s performance. 6 Table of Contents It is management’s responsibility to assess and manage the various risks the Company faces. It is the Board of Directors’ responsibility to oversee management in this effort. In exercising its oversight, the Board of Directors reviews the strategic, operational, financial and compliance risks that affect the Company. The Board of Directors as a whole has oversight responsibility for the Company’s strategic and operational risks (e.g., major initiatives, competitive markets and products and sales and marketing).Oversight responsibility for compliance risk is shared among the committees of the Board of Directors. For example, the Audit Committee of the Board of Directors (the “Audit Committee”) oversees risk in the areas of accounting, finance, internal controls and tax strategy as well as compliance with related laws and policies.The Compensation Committee of the Board of Directors (the “Compensation Committee”) oversees risk in connection with the Company’s compensation programs and policies as well as compliance with compensation related laws and policies. The Nominating Committee oversees compliance with governance related laws and policies, including the Company’s corporate governance guidelines. Meetings of the Board of Directors The Board of Directors met 30 times during the fiscal year ended December 31, 2012 and 3 times subsequent to December 31, 2012, but before the filing of 4LC’s Annual Report.Each of the directors attended at least 75% of the total number of meetings of the Board of Directors and committees on which he serves during the fiscal year ended December 31, 2012. Committees of the Board of Directors The Audit Committee currently consists of Mr. Massad, who serves as the Chairman, and Mr. Emmett, both of whom are independent directors.The Audit Committee provides assistance to the Board of Directors in fulfilling the Board of Directors oversight responsibilities with respect to the following: (i) the quality and integrity of 4LC’s financial reports; (ii) the performance of 4LC’s internal audit function; and (iii) 4LC compliance with legal and regulatory requirements. In addition, the Audit Committee: (i) has sole authority to appoint or replace 4LC’s independent registered public accounting firm; (ii) oversees the independent registered public accounting firm’s qualifications, independence and performance; (iii) discusses with 4LC’s management, the internal auditors and the independent registered public accounting firm the scope of the annual audit; and (iv) determines the compensation for audit and permissible non-audit services to be provided by the independent registered public accounting firm. The Board of Directors has determined that one of the Committee’s members, Mr. Massad, qualifies as an “audit committee financial expert” as defined by the rules promulgated by the SEC.The Audit Committee met four times during the fiscal year ended December 31, 2012 and one time subsequent to December 31, 2012, but before filing of the 4LC’s Annual Report.The Audit Committee’s report is included on pages 16 to 17 of this Proxy Statement. The Compensation Committee currently consists of Mr. Emmett, who serves as the Chairman, and Messrs. DeSilva and Massad.The Compensation Committee: (i) reviews 4LC’s goals and objectives with respect to executive compensation; 7 Table of Contents (ii) sets and administers 4LC’s policies which govern annual and long-term compensation of executives; (iii) evaluates the CEO’s performance in light of 4LC’s goals and objectives; (iv) determines and approves compensation for the Company’s CEO, other executive officers and directors; and (v) grants and administers equity incentive compensation pursuant to 4LC’s equity incentive plan. The Compensation Committee may form and delegate authority to subcommittees when appropriate.The Compensation Committee currently does not have any subcommittees.The Compensation Committee met one time during the fiscal year ended December 31, 2012 and did not meet subsequent to December 31, 2012. The Nominating Committee currently consists of Mr. Massad, who serves as the Chairman, and Messrs. DeSilva and Emmett.The Nominating Committee assists the Board of Directors in: (i) identifying individuals qualified to become members of the Board of Directors; (ii) assessing the skills, background and abilities of each candidate; (iii) assisting in assessing the independence of members of the Board of Directors; and (iv) recommending the director nominees to be proposed for election at the annual meeting of shareholders. The Nominating Committee has not adopted specific minimum qualifications with respect to its nominees, but assesses the overall qualifications of nominees including, among other things, the employment and other professional experience of the candidate, the candidate’s past expertise and involvement in areas which are of relevance to the Company’s business, the candidate’s business ethics and professional reputation and independence.The Nominating Committee evaluates candidates using these criteria and such other criteria it deems appropriate in recommending qualified candidates for nomination to the Board of Directors. The Nominating Committee met once during the fiscal year ended December 31, 2012 and once subsequent to December 31, 2012, but before the filing of 4LC’s Annual Report.Pursuant to its policy, the Nominating Committee does not solicit director nominations, but will consider recommendations by shareholders.Notice of any nomination for election or reelection as a director to be considered at the 2014 Annual Meeting of Shareholders must be received by the Secretary of the Company at its principal executive office at 767 Third Avenue, 17th Floor, New York, New York 10017 not less than 120 days before April 26, 2014 and must include the information regarding the nominees and the stockholder giving such notice as required by the By-Laws of the Company. If the date of the 2014 Annual Meeting of Shareholders has changed by more than 30 calendar days from the 2013 Annual Meeting of Shareholders, notice by the shareholder must be received by the Secretary of the Company not later than the close of business on the later of the 90th day prior to the date of the 2014 Annual Meeting of Shareholders or, if the first public announcement of the date of the 2014 Annual Meeting of Shareholders is less than 100 days prior to the date of the 2014 Annual Meeting of Shareholders, then not later than the close of business on the 10th day following the day on which public announcement of the date of the 2014 Annual Meeting of Shareholders is first made by the Company.Candidates proposed by shareholders will be considered by the Nominating Committee in substantially the same manner as other nominees. 8 Table of Contents Independence of Directors The Company continues to employ the New York Stock Exchange (“NYSE”) standards in determining the independence of its directors, even though the Company’s stock is not listed on the NYSE.These standards require a majority of our Board of Directors to be independent and every member of our Audit Committee, Compensation Committee, and Nominating Committee to be independent.A director is considered independent only if our Board of Directors affirmatively determines that the director has no material relationship with the Company (either directly or as a partner, stockholder, or officer) or with another company (either directly or as a partner, stockholder, or officer) that has a relationship with the Company. Our Board of Directors has determined that the following directors are independent:Duminda M. DeSilva, Jay Emmett and Wade I. Massad. Our Board of Directors has determined that each of the members of the Audit, Compensation and Nominating Committees are “independent”. Our Audit, Compensation and Nominating Committees each operate under written charters adopted by the Board of Directors.These charters are available for review, free of charge, on 4LC’s website at www.4licensingcorp.com.In addition, a printed copy of the charters of the Board Committees will be provided to any of our shareholders who submit a request therefor to the Secretary of 4Licensing Corporation at 767 Third Avenue, 17th Floor, New York, New York 10017. Communications with the Board of Directors Shareholders or other interested parties may communicate directly with any director, committee member or the non-management directors as a group by writing to the Secretary of 4Licensing Corporation, at 767 Third Avenue, 17th Floor, New York, New York 10017.The Secretary has been directed to forward all relevant correspondence to the relevant director, committee member or group of directors. Attendance at Annual Meetings 4LC encourages all incumbent directors and nominees for election as director to attend the Annual Meeting.Each of Messrs. DeSilva, Emmett, and Foster attended the Annual Meeting in May 2012. Executive Sessions of Non-Employee, Non-Management Directors Non-employee, non-management Board members meet without management present at each regularly scheduled Board meeting.During the non-management Board sessions, the presiding director is determined by the committee session under which the meeting is being held or the agenda item being discussed.Accordingly, the chairman of the Audit Committee presides at the Audit Committee non-management director sessions, the chairman of the Compensation Committee presides at the Compensation Committee non-management director sessions and the chairman of the Nominating Committee presides at the Nominating Committee non-management director sessions. 9 Table of Contents Corporate Governance Guidelines 4LC has adopted corporate governance guidelines which are available for review, free of charge, on 4LC’s website at www.4licensingcorp.com.In addition, a printed copy of our corporate governance guidelines will be provided to any of our shareholders who submit a request therefor to the Secretary of 4Licensing Corporation at 767 Third Avenue, 17th Floor, New York, New York 10017. Code of Ethics We have a code of ethics that applies to all of our employees, including our principal executive officer, principal financial officer and principal accounting officer.A copy of our Code of Ethics and Business Conduct is available for review, free of charge, on our website at www.4licensingcorp.com.In addition, a printed copy of our Code of Ethics and Business Conduct will be provided to any of our shareholders who submit a request therefor to the Secretary of 4Licensing Corporation at 767 Third Avenue, 17th Floor, New York, New York 10017. COMPENSATION OF NAMED EXECUTIVE OFFICERS Our Compensation Committee (for purposes of this discussion, the “Committee”) is responsible for establishing, implementing and continually monitoring the compensation structure of our Company.The Committee’s goal is to ensure that the total compensation packages for our named executive officers (“NEOs”) are fair, reasonable and competitive. The compensation arrangements for our NEOs are designed to satisfy two core objectives: ● retain, motivate and attract executives of the highest quality in key positions in the various business segments of our company; and ● align the interests of the NEOs with those of our shareholders by rewarding performance above our established goals, with the ultimate objective of improving shareholder value. Our NEO compensation packages currently consist of base salary, discretionary cash bonuses and other benefits which are intended to provide our NEOs with aggregate compensation packages that satisfy the core objectives set forth above.The payment of discretionary cash bonuses is based principally on achieving or exceeding our financial objectives along with successful implementation of initiatives that position us for future growth and increased shareholder value.At this time, we do not provide NEOs with any supplemental retirement benefits, qualified pension plans or deferred compensation plans, other than the Company’s 401(k) plan to which the NEOs may contribute. Our compensation philosophy is driven in large part by the fact that we are in a highly competitive industry where we must compete with companies that have substantially greater financial resources.We recognize that our need to provide executive compensation packages which are competitive with other firms in our industry must be balanced with the interests of our shareholders.We strive to meet this balance and arrive at appropriate compensation packages by carefully weighing both the marketplace realities that dictate the levels of compensation for entertainment company executives and the financial positions of companies of a similar size and global scope. 10 Table of Contents We also believe that, despite our current financial and operational issues, the long-term success of our Company requires that our NEOs make decisions that in the short-term may not contribute to our financial performance, but will prepare our Company for the future and position us to participate in the changing trends of the toy, game and entertainment businesses.We, therefore, do not look solely at short-term financial achievements in determining appropriate compensation for our NEOs but take into account their long-range planning. Our senior executive officers assist the Committee in analyzing our general compensation policies.This process assists the Committee in determining how to utilize the elements of the compensation package to best motivate our NEOs and to ensure the satisfaction of our short and long-term business goals. Our senior executive officers also assist the Committee in identifying a set of financial goals and strategic objectives for the upcoming year, which are selected to assess the performance of our executive officers. The discussion below addresses the principal elements of our NEO compensation. Please also consult the compensation tables beginning on page 13 for more detailed information. Base Salary We establish base salaries that are sufficient, in the Committee’s judgment, to retain and motivate our NEOs.In determining appropriate salaries, the Committee considers each NEO’s scope of responsibility and accountability within our Company and reviews the NEO’s compensation, individually and relative to other officers.As part of the Reorganization Plan, Mr. Foster’s base salary was reduced by 50% to $250,000 for the 2013 calendar year. Discretionary Cash Bonuses The Committee believes that discretionary cash bonus compensation designed to retain and motivate NEOs should be directly linked to our overall corporate financial performance, individual performance and our success in achieving both our short-term and long-term strategic goals. In assessing the performance of our Company and our NEOs during the fiscal year ended December 31, 2012, the Committee considered our performance in the following areas: ● Sustaining the performance of our core properties; ● Identifying and developing future properties; ● Distributing our content across additional channels of distribution; ● Continuing to reduce operating costs across our Company's business; ● Developing new initiatives to respond to changing trends in our industry; and ● Maintaining our reputation for integrity. 11 Table of Contents We do not expect to pay discretionary cash bonuses to our NEOs with respect to the fiscal year ended December 31, 2013 unless our financial performance significantly improves or there are other performance related factors for individual NEOs that merit payment of a discretionary cash bonus for such individuals. Other Compensation During 2012, Mr. Foster, Interim CEO received a payment of $350,000 in satisfaction of all claims and obligations under his prior severance agreement. Equity Incentive Plan On February 27, 2013, the Board of Directors adopted the 2013 Equity Incentive Plan (the “Plan”), which permits the grant of non-statutory stock options and restricted shares to eligible employees, consultants and directors.The Plan authorizes the Company to issue up to 2,600,000 shares of common stock. 401(k) Plan We maintain a 401(k) plan for our NEOs and other employees.Our Company currently matches twenty-five percent of the first six percent of the employees’ contribution of salary to the 401(k) plan.For the fiscal year ended December 31, 2012, we contributed matching contributions of an aggregate amount of $10,350 to the 401(k) plan accounts of our NEOs. Employment and Severance Agreements Interim CEO and CFO Employment Agreement On December 21, 2012, the effective date of the Reorganization Plan, Bruce R. Foster agreed to enter into an Employment Agreement pertaining to Mr. Foster’s service as our Interim CEO and CFO (the “Foster Agreement”). The Foster Agreement was formally executed on March 21, 2013 (but effective as of December 21, 2012).Under the Foster Agreement, Mr. Foster’s employment continues as an at-will employee, and Mr. Foster and the Company can, and have the right to, terminate the employment relationship at any time for any reason, or no reason, with or without notice, and with or without cause.If Mr. Foster’s employment is terminated without cause, he will be entitled to a severance payment of $150,000, subject to his execution of a general release of all claims, damages, rights, remedies and liabilities against the Company, including all payment obligations of the Company under the Foster Agreement. The Foster Agreement also contains a covenant not to compete which provides that he will not engage in competition with our Company for a period of 12 months following the date of termination of his employment as well as other customary covenants concerning non-disclosure of confidential information. 12 Table of Contents Severance Agreements On October 29, 2012, the Company, 4Kids Entertainment Licensing, Inc. (“4Kids Licensing”), a wholly owned subsidiary of the Company, and Samuel R. Newborn, a former member of the Board of Directors, Executive Vice President and General Counsel of the Company, entered into a Settlement Agreement and General Release (the “SN Settlement Agreement”), pursuant to which Mr. Newborn’s employment with the Company was terminated without cause by agreement of the parties effective as of October 31, 2012. The SN Settlement Agreement compromised all claims for severance and other benefits due Mr. Newborn under the terms of the Severance Agreement dated October 14, 2009 by and among the Company, 4Kids Licensing and Mr. Newborn, as amended. Mr. Newborn, under the SN Settlement Agreement, agreed to render certain post-termination services to the Company (the “Post-Termination Services”). Under the terms of the SN Settlement Agreement, Mr. Newborn received an allowed unsecured claim in the sum of $925,000, of which $600,000 was paid on December 21, 2012 (the effective date of the Reorganization Plan) and $325,000 was paid on February 28, 2013.In addition, in exchange for the specified Post-Termination Services to be rendered during the period from November 1, 2012 through February 28, 2013, Mr. Newborn was compensated at the rate of $25,000 per month. Thereafter, Mr. Newborn shall render such legal services as may be agreed from time to time by him and the Company.Mr. Newborn also continues to receive certain health benefits. Under the terms of the SN Settlement Agreement, Mr. Newborn provided a release of certain claims and liabilities in favor of the Company relating to his employment or our chapter 11 bankruptcy cases. Mr. Newborn also continues to be bound by certain confidentiality obligations in favor of the Company as provided in the SN Settlement Agreement. On November 20, 2012, the Company paid Brian Lacey, our former Executive Vice President (International), $282,722 pursuant to the terms of his Severance Agreement dated November 24, 2009 between Mr. Lacey and the Company.Upon Mr. Lacey’s termination not for cause on August 31, 2012, the Company was contractually obligated to pay Mr. Lacey a severance payment, which included reimbursement for medical coverage and legal fees. Summary Compensation Table The following table shows compensation paid, accrued or expensed with respect to our NEOs for the fiscal year ended December 31, 2012 and 2011, respectively: Name and Principal Position Year Salary Bonus Stock Awards Option Awards All Other Compen- sation (1) Total Bruce R. Foster, Interim CEO, and Executive $ $
